IN THE COURT OF CRIMINAL APPEALS
OF TEXAS





NO. AP-76,979


EX PARTE JEREMY CHAD BUKOWSKI, Applicant





ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. F45969-A IN THE 18TH DISTRICT COURT

FROM JOHNSON COUNTY



Per curiam.

O P I N I O N


	Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court this application for a writ of habeas corpus.  Ex parte
Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967).  Applicant was convicted of capital murder
and sentenced to life imprisonment. 
	Applicant contends that he was denied his right to directly appeal the conviction and sentence
through no fault of his own. The State agrees, and the trial court has determined that Applicant
should be granted an out-of-time appeal. This Court agrees that Applicant is entitled to the
opportunity to file an out-of-time appeal of the judgment of conviction in Cause No. F45969 from
the 18th District Court of Johnson County.  Applicant is therefore ordered returned to that time at
which he may give a written notice of appeal so that he may then, with the aid of counsel, obtain a
meaningful appeal.  
	Within ten days of the issuance of this opinion, the trial court shall determine whether
Applicant is indigent.  If Applicant is indigent and wishes to be represented by counsel, the trial court
shall immediately appoint an attorney to represent Applicant on direct appeal.  All time limits shall
be calculated as if the sentence had been imposed on the date on which the mandate of this Court
issues.  We hold that, should Applicant desire to prosecute an appeal, he must take affirmative steps
to file a written notice of appeal in the trial court within 30 days after the mandate of this Court
issues.
	Copies of this opinion shall be sent to the Texas Department of Criminal Justice-Correctional
Institutions Division and Pardons and Paroles Division. 

Delivered: March 6, 2013
Do not publish